CONFIDENTIAL TREATMENT REQUESTED EXHIBIT 10.3 SECOND AMENDED AND RESTATED MASTER SERVICES AGREEMENT Whereas Qwest Corporation (“Client”) and Synacor, Inc. (“Synacor”) entered into that certain Amended and Restated Master Services Agreement (the “ARMSA”) dated effective April 1, 2012 (the “ARMSA Effective Date”) whereby Synacor provided Services for use by Client’s customers; and Whereas the parties desire to amend and consolidate the ARMSA and the amendments thereto documenting the relationship Synacor and Client and Client’s Affiliates (as defined herein), under the terms of this Agreement Now, therefore, Client and Synacor hereby agree as follows: 1.PARTIES and EFFECTIVE DATE Parties. Synacor, Inc. Qwest Corporation on behalf of itself and as agent for its Affiliates Attention: [*]Attention: [*] Address: 40 La Riviere Drive, Suite 300Address:930 15th St.
